DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The nonionic surfactant is referred to as a sulfate.  This is an obvious typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The range of components in claim 19 is broader than the range in claim 1 from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemuth et al, US 2021/0230508.
Wildemuth et al teach a liquid detergent composition comprising linear alkylbenzene sulfonate, 0.8% fatty acid, alcohol ethoxylate, 0.01 calcium chloride, 0.5% encapsulated perfume, and the balance water (¶166, example A).  Another example contains 0.4% magnesium chloride (example F) and 1% fatty acid (example D).  The reference does not specifically teach a combination of Mg and Ca cations, however it is well known that Mg and Ca cations, and mixtures thereof, are added to cleaning compositions as enzyme stabilizers (see ¶47 of US 2014/0274862), and so it would have been obvious for one of ordinary skill in the art to magnesium chloride along with calcium chloride in example A with confidence of forming an effective laundry detergent.  With respect to the ratio of components, if 1%, rather than 0.8% fatty acid is used in example A, the ratio of fatty acid and enzyme will be within the ratio claimed.  Recall that 1% fatty acid is a preferred amount used in example D.  With respect to the turbidity and stability of the composition, the examiner maintains that the modified composition A, once formed, will exhibit the same properties as the claimed composition.
With respect to claim 6, persons of skill in the art understand that the amount of enzyme stabilizers can increase slightly with increasing enzyme as well understood in the art.
With respect to claims 7 and 8, fatty acid is used in preferred amounts as high as 3.5% (example B).
With respect to claim 17, these compositions may have a viscosity below 7000 cps (¶34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712721498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761